EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald S. Henderson on February 10, 2021.

The application has been amended as follows: 

In the specification:  On page 1, in paragraph 0001, line 2:  “XXXXXXXX” has been changed to --10,292,881--.




	In the claims:
	1)	In claim 7, line 2:  The phrase --lateral rotation-- has been inserted before the 
term “actuator”.
2)	In claim 8, line 3:  The term “subjects” has been changed to --subject--.
3)	In claim 9, line 1:  The phrase --sensed value-- has been inserted after the term 
“first”.
4)	In claim 9, line 2:  The term --a-- has been inserted before the term “second”, and the term “values” has been changed to the phrase --value from the first and second occupant sensors, respectively,--.
5)	In claim 10, line 3 and in claim 12, line 3:  The term “values” has been changed to 
--value--.
6)	In claim 11, line 2:  The term --supine-- has been inserted after the term “maximum”.
7)	In claim 12, line 2:  The term --duration-- has been inserted after the term “position”.
8)	In claim 16, line 4:  The term “tile” has been changed to --tilt--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a dynamic person support system comprising the particular 

structural and operational configurations of and cooperation between the person support surface comprising a pair of laterally spaced support segments, at least one of the support segments comprising a lateral rotation apparatus comprising a plurality of independently rotatable longitudinally arranged support planes and a lateral rotation actuator operably coupled to one or more of the support planes; and a control unit comprising a processor and a non-transitory machine readable storage medium comprising a dynamic therapy routine comprising instructions executable by the processor to cause the control unit to control operation of the lateral rotation apparatus by:  with first and second occupant sensors, respectively detecting the state of a first human subject on the support segment comprising the lateral rotation apparatus and the state of a human subject on the other support segment; and in response to both the detected states of the first and second human subjects, controlling the lateral rotation actuator to change a position of the first human subject, as explicitly recited in independent claim 1.  Hence, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673